TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00611-CV





Recor, Inc., a/k/a Rehabilitation and Corrections Corporation, Appellant


v.


Micro Media Solutions, Inc. d/b/a Media Solutions, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. 94-06199, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING





PER CURIAM


	Appellee Micro Media Solutions, Inc. d/b/a Media Solution has filed a motion for
involuntary dismissal of this appeal.  The motion is granted.  Tex. R. App. P. 60(a)(1).
	The appeal is dismissed on appellee's motion.

Before Chief Justice Carroll, Justices Aboussie and Jones
Dismissed on Appellee's Motion
Filed:   May 10, 1995
Do Not Publish